Citation Nr: 0423194	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  97-31 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

T. Robinson, Counsel



INTRODUCTION

The veteran had active service from March 1968 to August 
1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Newark, New Jersey Regional Office 
(RO).

A hearing was scheduled at the RO before an Acting Veterans 
Law Judge of the Board in September 2003 pursuant to the 
veteran's request.  The veteran failed to report for his 
hearing.  As the veteran failed to appear for the Board 
hearing, and a request for a postponement has not been 
received, this case is being processed as though the hearing 
request has been withdrawn.  See 38 C.F.R. § 20.702.

On a claim for an increased disability rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation and the claim remains in 
controversy where less than the maximum available benefit is 
awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  
Conversely, we note that the veteran's claim of entitlement 
to an increased evaluation for post traumatic stress disorder 
which was originally on appeal is no longer in appellate 
status as the maximum schedular benefit of 100 percent was 
granted for this disability by rating decision of February 
2002.  The appeal is now limited to the issue set forth on 
the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, the issue now on appeal above is not ripe for 
appellate adjudication.

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) 
codified, in pertinent part, at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to notify and the 
duty to assist.  The VCAA was implemented with the adoption 
of new regulations, in pertinent part, 38 C.F.R. §§ 3.156(a), 
3.159 (2001-2003).  The VCAA and the implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Since the instant claim was under appeal on the 
date of enactment of the VCAA the Board will apply the VCAA 
to this claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans et al v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Based on this 
decision, the Board cannot rectify this problem.

In this case information regarding the VCAA as to the issue 
of entitlement to compensable evaluation for bilateral 
hearing loss has not been provided to the veteran.  
Therefore, to fully comply with the VCAA, on Remand, the RO 
must assure that the provisions of this new Act are complied 
with, including the notification requirements set forth in 
the new law.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ensure compliance with 
the duty to notify and the duty to assist 
provisions of the Veterans Claims 
Assistance Act of 2000, codified in part 
at 38 U.S.C.A. §§ 5103, 5103A, as to 
entitlement to a compensable evaluation 
for bilateral hearing loss.  The duty to 
notify includes notice of any information 
or evidence, not previously provided to 
VA that is necessary to substantiate his 
claim.  He should be provided an 
opportunity to submit any evidence 
described.  He should also be instructed 
to submit any evidence that he has with 
relation to his claim.  See 38 C.F.R. 
§ 3.159.

2.  After completion of the requested 
development, the RO should review the 
veteran's claim on the merits on the 
basis of all the evidence of record.  If 
the action taken remains adverse to the 
veteran in any way, he and the 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC).  

The SSOC should include a discussion of 
all evidence received since the last SSOC 
was issued.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




